USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1221                          LUIS LOURIDO,                      Plaintiff, Appellant,                                v.                 COMMISSIONER OF SOCIAL SECURITY,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO        [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                              Before                     Torruella, Chief Judge,                       Selya and Boudin,                        Circuit Judges.                                                                                                                                     Raymond Rivera Esteves on brief for appellant.     Guillermo Gil, United States Attorney, Lilliam Mendoza Toro,Assistant U.S. Attorney, and Robert J. Triba, Chief Counsel, SocialSecurity Administration, on brief for appellee.NOVEMBER 1, 1999                                                                        Per Curiam.  We affirm the judgment for substantially   the reasons stated by the district court.  The appellant   failed to support his claim of severe impairment with medical   evidence concerning the insured period and the decision of   the administrative law judge was supported by substantial   evidence.  See Vazquez Vargas v. Secretary of Health and   Human Services, 838 F.2d 6 (1st Cir. 1988)(per curiam).        Affirmed.  Loc. R. 27.1.